TALLMAN, Circuit Judge,
dissenting:
I respectfully disagree with the majority’s conclusion that federal subject matter jurisdiction is lacking. This is nothing more than a dispute over medical necessity for an extra day of hospitalization — a typical claim for benefits due under an ERISA plan covering the patient. I believe that the underlying dispute falls squarely within the test articulated by the Supreme Court in Aetna Health Inc. v. Davila, 542 U.S. 200, 124 S.Ct. 2488, 159 L.Ed.2d 312 (2004), and would conclude that the Hospital’s claims are subject to complete preemption under § 502(a)(1)(B) of the Employee Retirement Income Security Act, 29 U.S.C. § 1132(a)(1)(B). Therefore, I dissent.